EXHIBIT 10.5

EXECUTION COPY

PLEDGE AGREEMENT

PLEDGE AGREEMENT

(this "Agreement"), dated as of the 31st day of December, 2003, by and between
COMMERCE ONE OPERATIONS, INC. (the "Pledgor"), a Delaware corporation and
wholly-owned subsidiary of Commerce One, Inc., a Delaware corporation ("Commerce
One"), and COMVEST INVESTMENT PARTNERS II LLC ("ComVest," the "Administrative
Agent" or the "Pledgee"), a Delaware limited liability company, as
Administrative Agent for ComVest Investment Partners II LLC and DCC Ventures,
LLC (the "Purchasers"). Any capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Purchase Agreement.



W I T N E S S E T H

:



WHEREAS

, concurrently herewith, Commerce One is issuing to the Purchasers Senior
Secured Non-Convertible Promissory Notes of Commerce One of even date herewith
in the aggregate principal amount of Five Million Dollars ($5,000,000) (as
amended or restated from time to time, the "Notes") and related warrants (the
"Warrants") in accordance with the terms and conditions of a Note and Warrant
Purchase Agreement, dated as of even date herewith (the "Purchase Agreement");
and



WHEREAS

, in order to induce the Purchasers to accept the Notes and the indebtedness
evidenced thereby, the Pledgor has agreed to guaranty repayment of the Notes and
Commerce One's performance of all of its obligations under the Purchase
Agreement and the other Closing Documents, pursuant to the terms of a Guaranty,
dated as of even date herewith (the "Guaranty");



WHEREAS

, in order further to induce the Purchasers to accept the Notes and the
indebtedness evidenced thereby, the Pledgor has agreed to pledge to the
Purchasers all of the Pledgor's rights and obligations under the Perfect
Commerce Note (as such term is hereinafter defined), and all proceeds thereof as
collateral security for the Obligations (as such term is hereinafter defined);



WHEREAS

, the Purchasers have appointed ComVest as Administrative Agent to act as
Pledgee on behalf of the Purchasers pursuant to the terms and conditions set
forth in detail in the Note and Warrant Purchase Agreement, dated on or about
the date hereof, by and among Commerce One, the Pledgor and the Purchasers (the
"Purchase Agreement"), the Security Agreement, dated on or about the date
hereof, by and among the Pledgor and the Purchasers (the "Security Agreement")
and below, and expressly agree that the Administrative Agent will be deemed the
Pledgee for purposes of administering the collateral pledged pursuant to the
terms and conditions set forth in detail below;




--------------------------------------------------------------------------------


NOW, THEREFORE

, in consideration of the premises and the mutual covenants herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:



1. Definitions.

In addition to those terms defined elsewhere in this Agreement, the following
terms shall have the following meanings wherever used in this Agreement:

(a) "Event of Default" shall have the same meaning ascribed thereto in the
Guaranty and the Security Agreement.

(b) "Obligations" shall mean the collective reference to all principal,
interest, collection costs, expenses and other amounts owing or payable from
time to time under the Notes, and any further amounts which, pursuant to this
Agreement and/or any other security documents relating to the Notes (expressly
including, but not limited to, this Agreement, the Security Agreement and the
Guaranty), may be deemed part of and/or added to the Obligations, whether
arising before or after the commencement of any case with respect to the Pledgee
under the United States Bankruptcy Code or any similar statute (including,
without limitation, the payment of interest and other amounts which would accrue
and become due but for the commencement of such case).

(c) "Perfect Commerce Note" shall mean, collectively, (i) the promissory notes,
dated January 24, 2003, issued by eScout LLC and eScout Acquisition LLC (a/k/a
Perfect Commerce) in favor of Pledgee, in the aggregate principal amount of Two
Million One Hundred Eighty-Two Dollars ($2,000,182); and



(d) "Satisfaction Date" shall mean the earlier of (i) that date on which all of
the Obligations have been paid in full or (ii) the Conversion of the Notes in
accordance with their terms or (iii) the Pledgee releases its security interest
in the Perfect Commerce Note following the sale of the Perfect Commerce Note by
Commerce One or the Pledgor resulting in net proceeds of at least One Million
Five Hundred Thousand Dollars ($1,500,000).

2. Pledge of the Perfect Commerce Note.

(a) As security for the due and timely payment (whether upon maturity, by
acceleration or otherwise) and performance of all of the Obligations from time
to time, the Pledgor hereby pledges to the Pledgee, and grants to the Pledgee a
first priority perfected lien and security interest in, the Perfect Commerce
Note and all proceeds thereof, until the Satisfaction Date; provided, however,
that the Pledgor shall expressly have the right to sell the Perfect Commerce
Note at any time (other than if an Event of Default has occurred and is
continuing), upon at least ten (10) days' prior written notice to Pledgee, in
accordance with the terms of the Notes. The Pledgee shall cooperate with
Pledgor, in effecting the sale of the Perfect Commerce Note, including
delivering the Perfect Commerce Note and releasing its liens thereon in
accordance with the terms of the Security Agreement.


2

--------------------------------------------------------------------------------


(b) In furtherance of the pledge hereunder, the Pledgor is, concurrently
herewith, (i) delivering to the Pledgee the original Perfect Commerce Note
(provided, however, that with respect to the portion of the Perfect Commerce
Note that is currently held in escrow by U.S. Bank, National Association, the
Pledgor shall deliver such portion to the Pledgee promptly upon its release or
partial release from escrow) and (ii) causing the issuer or obligor of the
Perfect Commerce Note to record on its books the lien and security interest of
the Pledgee hereunder. The Pledgor hereby authorizes the Pledgee to file such
financing statements as the Pledgee may deem necessary or appropriate in order
to perfect and/or give notice of the pledge hereunder.

3. Retention of the Perfect Commerce Note.

(a) Except as otherwise provided herein, the Pledgee shall have no obligation
with respect to the Perfect Commerce Note or any other property held or received
by the Pledgee hereunder, except to use reasonable care in the custody and
preservation thereof, to the extent required by law.

(b) The Pledgee shall hold the Perfect Commerce Note and any other property held
or received by the Pledgee hereunder in the form in which same are delivered
herewith, unless and until there shall occur an Event of Default or the Perfect
Commerce Note is sold by the Pledgor, upon at least ten (10) days' prior written
notice to the Pledgee, in accordance with the terms of the Notes.

4. Event of Default; Power of Attorney.

(a) Upon the occurrence and during the continuance of any Event of Default, the
Pledgee shall have the right to (i) effect any sale, transfer or disposition of
all or any portion of the Perfect Commerce Note and in furtherance thereof, take
possession of and endorse any and all checks, drafts, bills of exchange, money
orders or other documents and instruments received on account of the Perfect
Commerce Note, and apply the net proceeds thereof to the Obligations in such
order as the Pledgee may determine, sell the Perfect Commerce Note, (ii) apply
any funds or other property received in respect of the Perfect One Note to the
Obligations, and receive in its own name any and all further distributions which
may be paid in respect of the Perfect Commerce Note, all of which shall, upon
receipt by the Pledgee, be applied to the Obligations in such order as the
Pledgee may determine, (iii) transfer all or any portion of the Perfect Commerce
Note (as determined by the Pledgee in its discretion) on the books of the issuer
or obligor thereof to and in the name of the Pledgee or such other person or
persons as the Pledgee may designate, (iv) collect, sue for and give
acquaintance for any money due on account of any of the foregoing, and (v) take
any and all other action contemplated by this Agreement, or as otherwise
permitted by law, or as the Pledgee may reasonably deem necessary or
appropriate, in order to accomplish the purposes of this Agreement.

(b) In furtherance of the foregoing powers of the Pledgee, the Pledgor hereby
authorizes and appoints the Pledgee, with full powers of substitution, as the
true and lawful attorney-in-fact of the Pledgor, in its name, place and stead,
solely during the continuance of an Event of Default, to take any and all such
action as the Pledgee, in its sole discretion, may deem necessary or appropriate
in furtherance of the exercise of the aforesaid powers. Such power of


3

--------------------------------------------------------------------------------


attorney shall be coupled with an interest, and shall be irrevocable until the
Satisfaction Date. Without limitation of the foregoing, such power of attorney
shall not in any manner be affected or impaired by reason of any act of the
Pledgor or by operation of law. Nothing herein contained, however, shall be
deemed to require or impose any duty upon the Pledgee to exercise any of the
rights or powers granted herein.



(c) The foregoing rights and powers granted to the Pledgee, and the foregoing
power of attorney, shall be fully binding upon any person who may acquire any
beneficial interest in any of the Perfect Commerce Note or any other property
held or received by the Pledgee hereunder.

5. Foreclosure; Sale of Perfect Commerce Note by Pledgee.

(a) Without limitation of paragraph 4 above, in the event that the Pledgee shall
make any sale or other disposition of any or all of the Perfect Commerce Note
following an Event of Default, the Pledgee may also:

(i) offer and sell all or any portion of the Perfect Commerce Note by means of a
private placement restricting the offer or sale to a limited number of
prospective purchasers who meet such suitability standards as the Pledgee and
its counsel may deem appropriate, and who may be required to represent that they
are purchasing Perfect Commerce Note for investment and not with a view to
distribution; and the Pledgor hereby acknowledges, confirms and consents that
the requirement to effect the offer and sale of Perfect Commerce Note in such
manner may result in lower proceeds and/or less favorable terms than would
otherwise obtain if the subject Perfect Commerce Note were registered for public
sale and sold by means of public offer and sale, and the Pledgor hereby waives
any claims against the Pledgee by reason thereof;

(ii) purchase all or any portion of the Perfect Commerce Note for the Pledgee's
own account at a price not less than the highest bona fide offer received
therefor, which if effected in a manner in compliance with applicable law, shall
be deemed to be a commercially reasonable disposition of the subject Perfect
Commerce Note;

(iii) sell any or all of the Perfect Commerce Note upon credit or for future
delivery, without being in any way liable for failure of the purchaser to pay
for the subject Perfect Commerce Note; and

(iv) receive and collect the net proceeds of any sale or other disposition of
the Perfect Commerce Note, and apply same in such order and to such of the
Obligations (including the costs and expenses of the sale or disposition of the
Perfect Commerce Note) as the Pledgee may, in its absolute discretion, deem
appropriate.

(b) Upon any sale by Pledgee of any of the Perfect Commerce Note in accordance
with this Agreement, the Pledgee shall have the right to assign, transfer and
deliver the Perfect Commerce Note to the purchaser(s) thereof, and each such
purchaser shall be entitled to hold such Perfect Commerce Note absolutely free
from any right or claim of the Pledgor and/or any other person claiming any
beneficial interest in the Perfect Commerce Note, including


4

--------------------------------------------------------------------------------


any equity of redemption (which right and all other such rights are hereby
waived by the Pledgor to the fullest extent permitted by law).



(c) Nothing herein contained shall be deemed to require the Pledgee to effect
any sale or disposition of any Perfect Commerce Note at any time, or to
consummate any proposed public or private sale at the time and place at which
same was initially called. It is the intention of the parties hereto that the
Pledgee shall, subject to any further conditions imposed by this Agreement, at
all times during the continuance of an Event of Default, have the right to use
or deal with the Perfect Commerce Note as if the Pledgee were the outright owner
thereof, and to exercise any and all rights and remedies, as a secured party in
possession of collateral or otherwise, under any and all provisions of law. The
Pledgor hereby waives any requirement for marshalling of assets, or for the
Pledgee to proceed against any guarantor of the Obligations or any other
collateral for the Obligations.

6. Covenants, Representations and Warranties.

In connection with the transactions contemplated by this Agreement, and knowing
that the Pledgee is and shall be relying hereon, the Pledgor hereby covenants,
represents and warrants that:

(a) this Agreement has been duly authorized, executed and delivered by the
Pledgor, and constitutes the legal, valid and binding obligation of the Pledgor,
enforceable against the Pledgor in accordance with its terms; and

() the Pledgor has not taken (and, during the effectiveness of this Agreement,
will not take) any action to assign, transfer or encumber any of the Perfect
Commerce Note or any interest therein, other than as contemplated by this
Agreement, the Purchase Agreement, the Notes and the Security Agreement.

7. Satisfaction of Obligations; Return of the Perfect Commerce Note. To the
extent that the Pledgee shall not previously have taken, acquired, sold,
transferred, disposed of or otherwise realized value on the Perfect Commerce
Note in accordance with this Agreement, the Pledgee shall release its lien
hereunder, execute and deliver to Pledgee a satisfaction and release, and return
the Perfect Commerce Note to and in the name of the Pledgor at the Satisfaction
Date. The foregoing notwithstanding, in the event and to the extent that any
payment received by the Pledgee in respect of the Obligations is reduced or
rescinded or is required to be repaid to the Pledgor or to any trustee or other
official on behalf of the Pledgor, then such Obligations shall be restored and
the Pledgee shall be restored to its collateral position with respect to any and
all Perfect Commerce Note theretofore returned hereunder.


5

--------------------------------------------------------------------------------


8. Expenses of the Pledgee. All expenses incurred by the Pledgee (including but
not limited to reasonable attorneys' fees) in connection with any actual or
attempted sale or other disposition of Perfect Commerce Note hereunder during
the continuance of an Event of Default shall be reimbursed to the Pledgee by the
Pledgor on demand, or, at the Pledgee's option, such expenses may be added to
the Obligations and shall be payable on demand and may (in addition to any and
all other means of collection) be recovered out of any proceeds of sale of
Perfect Commerce Note.

9. Further Assurances. From time to time hereafter, each party shall take any
and all such further action, and shall execute and deliver any and all such
further documents and/or instruments, as any other party may request in order to
accomplish the purposes of and fulfill the parties' obligations under this
Agreement, in order to enable Pledgor to sell the Perfect Commerce Note, in
order to enable the Pledgee to exercise any of its rights hereunder, and/or in
order to secure more fully the Pledgee's interest in the Perfect Commerce Note.

10. Miscellaneous.

() All notices, requests and other communications hereunder must be in writing
and will be deemed to have been duly given only if delivered personally, by
overnight courier, or by facsimile transmission or mailed by first class postage
prepaid to the parties at the following addresses or facsimile numbers:

If to the Pledgor, to:

COMMERCE ONE OPERATIONS, INC.
c/o Commerce One, Inc.
One Market Street, Steuart Tower
Suite 1300
San Francisco, CA 94105
Attn: General Counsel
Fax: (415) 644-8750

If to the Pledgee, to:

COMVEST INVESTMENT PARTNERS II LLC
830 Third Avenue
New York, NY 10022
Attn: Carl Kleidman
Fax: (212) 829-5978



All such notices, requests and other communications will (i) if delivered
personally or by overnight courier to the address as provided herein, be deemed
given upon delivery, (ii) if delivered by facsimile transmission to the
facsimile number as provided herein, be deemed given upon receipt, (iii) if
delivered by reputable overnight courier, be deemed given one (1) business day
after being deposited with the courier service with all charges prepaid or
billed to the account of the sender, and (iv) if delivered by mail in the manner
described above to the address as provided herein, be deemed given upon receipt
regardless of whether such notice, request or


6

--------------------------------------------------------------------------------


other communication is received by any other person to whom a copy of such
notice is to be delivered pursuant hereto. Any party from time to time may
change its address, facsimile number or other information for the purpose of
notices to that party by giving notice (in the manner herein provided)
specifying such change to the other party hereto.



(b) This Agreement shall be governed by, construed under and interpreted and
enforced in accordance with laws of the State of New York, without giving effect
to principles of choice of law. Any action or proceeding arising out of or
relating to this Agreement shall be commenced in a federal or state court having
competent jurisdiction in the State of New York, and for the purpose of any such
action or proceeding, each of the parties and any assignees thereof submits to
the personal jurisdiction of the State of New York. The parties hereby
irrevocably consents to the exclusive personal jurisdiction of any state or
federal court for New York County in the State of New York or the Southern
District of New York. The parties hereby waive any objection to venue and any
objection based on a more convenient form in any action instituted under this
Agreement.

(c) This Agreement may be executed in counterparts and by facsimile. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns and the Purchasers
shall expressly be third-party beneficiaries of this Agreement. The Pledgor
shall not, however, assign any of its rights or obligations hereunder without
the prior written consent of the Pledgee. Except as otherwise referred to
herein, this Agreement, the Closing Documents, and the documents executed and
delivered pursuant hereto, constitute the entire agreement between the parties
relating to the specific subject matter hereof.

(d) Neither any course of dealing between the Pledgor and the Pledgee nor any
failure to exercise, or any delay in exercising, on the part of the Pledgee, any
right, power or privilege hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege operate as a
waiver of any other exercise of such right, power or privilege or any other
right, power or privilege.

(e) The Pledgee's rights and remedies, whether hereunder or pursuant to any
other agreements or by law or in equity, shall be cumulative and may be
exercised singly or concurrently

(f) No change, amendment, modification, waiver, assignment of rights or
obligations, cancellation or discharge hereof, or of any part hereof, shall be
valid unless the Pledgee (and, in the case of any change, amendment or
modification, the Pledgor) shall have consented thereto in writing in accordance
with Section 9 of the Security Agreement.

(g) The captions and paragraph headings in this Agreement are for convenience of
reference only, and shall not in any way define, limit or describe the
construction, terms or provisions of this Agreement.

(h) If any provision of this Agreement is held invalid or unenforceable, either
in its entirety or by virtue of its scope or application to given circumstances,
such provision shall thereupon be deemed modified only to the extent necessary
to render same valid, or not


7

--------------------------------------------------------------------------------


applicable to given circumstances, or excised from this Agreement, as the
situation may require, and this Agreement shall be construed and enforced as if
such provision had been included herein as so modified in scope or application,
or had not been included herein, as the case may be.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the date first set forth above.

COMMERCE ONE OPERATIONS, INC

., as Pledgor



By: /s/ Mark B. Hoffman

Name:

Title:

COMVEST INVESTMENT PARTNERS II LLC

, as Administrative Agent



By: /s/ Harold Blue

Name:

Title:



ACKNOWLEDGED AND ACCEPTED:

COMMERCE ONE, INC

., as Seller



 

By: /s/ Mark B. Hoffman

Name:

Title:


8

--------------------------------------------------------------------------------
